Citation Nr: 1506186	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  09-38 746	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970.

 This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2006 of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1967 to March 1970.

2.  On December 15, 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran, through his attorney, that he withdrew his appeal for the initial rating assigned for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for an initial evaluation higher than 50 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2013, the Board issued a decision denying an initial evaluation higher than 50 percent for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Decision dated in August 2014, the Court vacated the Board's decision and remanded the claim to the Board for a readjudication consistent with the instructions in the decision.  Thereafter, the Veteran's attorney notified VA that the Veteran wished to withdraw his appeal for a higher rating for PTSD and also included a signed statement by the Veteran indicating his wish to withdraw the appeal. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made in writing by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his attorney, has withdrawn this appeal before the Board issued a new decision pursuant to the Court's remand and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the claim for an initial evaluation higher than 50 percent for PTSD is dismissed.


ORDER

The appeal for an initial evaluation higher than 50 percent for PTSD is dismissed.




		
ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


